Citation Nr: 0021361	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a fracture of the left medial malleolus with 
bone graft.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active military service from July 1989 to 
July 1994, at which time he was placed on the Temporary 
Disability Retired List.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cheyenne, 
Wyoming, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran contends that his service connected residuals of 
a fracture of the left medial malleolus with bone graft are 
productive of a greater level of disability than is reflected 
by the 20 percent evaluation currently in effect.  He argues 
that his disability is productive of pain after walking 
moderate distances, or with athletic activity, and he notes 
that the muscles in his lower left leg are smaller than those 
in his lower right leg.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The record reflects that entitlement to service connection 
for the residuals of a fracture of the left medial malleolus 
with bone graft was established in a November 1994 rating 
decision.  A 20 percent evaluation was assigned for this 
disability, which currently remains in effect.  

A review of the evidence shows that the veteran has been 
afforded two recent examinations of his service connected 
left ankle disability, including a July 1998 examination 
regarding placement on Temporary Disability Retired List, and 
a November 1998 VA examination.  Both examination reports 
note complaints of pain, and the November 1998 examination 
found that the veteran's left calf is one and a quarter 
inches smaller than his right calf.  However, the examination 
reports do not indicate whether or not the veteran has 
additional disability due to factors such as pain, weakness, 
incoordination, or excess fatigability.  Furthermore, there 
is no indication in the November 1998 rating decision which 
confirmed the 20 percent evaluation for the veteran's 
disability, the February 1999 Statement of the Case, or the 
August 1999 Supplemental Statement of the Case that the 
provisions of 38 C.F.R. §§ 4.40 or 4.59 (1999) were 
considered by the RO in the evaluation of the veteran's 
disability. 

The disability of the musculoskeletal system is primarily the 
inability due to damage or an infection in parts of the 
system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (1999).  Functional 
impairment due to pain must be considered.  38 C.F.R. § 4.59 
(1999).  The effects of pain, weakness, incoordination, and 
excess fatigability must be considered in the evaluation of 
the veteran's disability.  See DeLuca v. Brown, 8 Vet. App. 
321 (1995).  Therefore, the Board finds that the veteran 
should be scheduled for an additional examination in order to 
fully assess his disability and to assist in the evaluation 
of his claim.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  To ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should make an additional 
attempt to obtain the names and addresses 
of all medical care providers who treated 
the veteran for his left ankle disability 
since January 1997.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service connected 
residuals of a fracture of the left 
medial malleolus with bone graft.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All indicated tests and 
studies should be conducted, and the 
range of motion of the left ankle in 
degrees should be noted.  The examiner(s) 
should comment on the functional 
limitations, if any, caused by the 
veteran's service connected disability.  
With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected left ankle 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected left ankle disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected left ankle 
disability.  The presence or absence of 
weakness, incoordination, and excess 
fatigability should also be noted, and 
any additional functional limitation as a 
result of these factors should be 
described, including additional loss of 
range of motion.  


3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



